                       Case 5:20-cv-05799-LHK Document 415 Filed 12/29/20 Page 1 of 8


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Sadik Huseny (Bar No. 224659)               CIVIL RIGHTS UNDER LAW
                   2       sadik.huseny@lw.com                       Kristen Clarke (pro hac vice)
                        Steven M. Bauer (Bar No. 135067)                kclarke@lawyerscommittee.org
                   3       steven.bauer@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Ajay P. Saini (pro hac vice)
                       505 Montgomery Street, Suite 2000                asaini@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Maryum Jordan (Bar No. 325447)
                       Telephone: 415.391.0600                           mjordan@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Pooja Chaudhuri (Bar No. 314847)
                                                                        pchaudhuri@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                         1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
                   9        melissa.sherry@lw.com                   Telephone: 202.662.8600
                        Richard P. Bress (pro hac vice)             Facsimile: 202.783.0857
               10           rick.bress@lw.com
                        Anne W. Robinson (pro hac vice)             Additional counsel and representation
               11           anne.robinson@lw.com                    information listed in signature block
                        Tyce R. Walters (pro hac vice)
               12           tyce.walters@lw.com
                        Gemma Donofrio (pro hac vice)
               13           gemma.donofrio@lw.com
                        Christine C. Smith (pro hac vice)
               14          christine.smith@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                               UNITED STATES DISTRICT COURT
                                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                     SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ ADDENDUM TO JOINT
               21                    v.                             STATUS REPORT ON DEFENDANTS’
                                                                    MOTION FOR PARTIAL RELIEF
               22      WILBUR L. ROSS, JR., et al.,                 FROM NON-DISPOSITIVE PRETRIAL
                                                                    ORDER OF MAGISTRATE JUDGES
               23                                     Defendants.
                                                                    Re: Dkt. Nos. 409, 411, 414
               24

               25                                                   Place: Courtroom 8
                                                                    Judge: Hon. Lucy H. Koh
               26

               27

               28

                                                                                       CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                                       PLAINTIFFS’ ADDENDUM TO
 SAN FRANCISCO
                                                                                            JOINT STATUS REPORT
                        Case 5:20-cv-05799-LHK Document 415 Filed 12/29/20 Page 2 of 8


                   1          At approximately 2:12 pm this afternoon, the parties filed a Joint Status Report on

                   2   Defendants’ Motion for Partial Relief from Non-Dispositive Pretrial Order of Magistrate Judges.

                   3   Dkt. No. 414.1 As noted in the Joint Status Report, with respect to the 2,944 documents that

                   4   Defendants previously identified as “likely subject to Executive privilege,” Dkt. 376-2 ¶ 12,

                   5   Plaintiffs had requested that Defendants (1) either produce the approximately 400 documents

                   6   deemed responsive and not privileged, or provide their Bates numbers if they had already been

                   7   produced; (2) confirm whether Defendants had logged the 63 documents that were withheld as

                   8   privileged by providing their corresponding privilege log entry numbers; and (3) agree to a

                   9   compromise solution regarding the 2,447 documents claimed to be non-responsive, in which

               10      Plaintiffs would conduct a limited, attorneys’-eyes-only review of those documents and meet and

               11      confer with Defendants on next steps involving judicial review, as necessary, to the extent any of

               12      the documents appeared responsive to Plaintiffs’ document requests—with confidentiality

               13      maintained throughout. Joint Status Report at 2.

               14             Plaintiffs now file this brief Addendum to that filing to alert the Court to two additional

               15      new facts relevant to Defendants’ motion for relief.

               16             1. ~400 documents produced and 63 documents withheld as privileged. In the Joint

               17      Status Report, Defendants stated that they “provided information they were able to gather on

               18      December 29, 2020, and will provide Plaintiffs further information if necessary.” Id. at 7.

               19      Unfortunately, Plaintiffs did not receive this information, or Defendants’ Joint Statement inserts,

               20      until 2:00 pm, and therefore had no time to review or assess the information prior to the filing.2

               21      Now that they have had time to review, Plaintiffs note that the materials are woefully

               22      incomplete. Instead of providing a list of over 400 documents deemed responsive and produced

               23      to Plaintiffs, Defendants sent Plaintiffs a list of 305 such documents by Bates number. And

               24      instead of confirming whether Defendants had logged the 63 documents withheld as privileged

               25
                       1
                         Plaintiff regret that the filing was delayed by twelve minutes past 2:00 pm due in part to
               26        technological issues, namely cyber-delays regarding email exchanges between the parties.
                       2
               27        Defendants’ email stamps indicates that the email was sent at 1:45 pm, 15 minutes prior, but
                         due to an unknown technological issue, Plaintiffs did not receive the information until 2:00
               28        p.m.; more than one email from Defendants to Plaintiffs this afternoon appear to have been
                         subject to this unfortunate cyber-delay.
                                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      1                         PLAINTIFFS’ ADDENDUM TO
 SAN FRANCISCO
                                                                                                     JOINT STATUS REPORT
                        Case 5:20-cv-05799-LHK Document 415 Filed 12/29/20 Page 3 of 8


                   1   by providing corresponding privilege log entry numbers, Defendants sent Plaintiffs a list of 11

                   2   documents they had withheld and documented on the December 21 log. By providing small

                   3   subsets of the information required, Defendants have made it impossible for Plaintiffs or the

                   4   Court to determine whether Defendants have properly produced, logged, or failed to produce or

                   5   log those portions of the 2,944 documents at issue.

                   6          2. Plaintiffs’ Outside Attorneys’-Eyes-Only review of remaining 2,447 documents

                   7   marked as “non-responsive.” In the Joint Status Report, Defendants argue that Plaintiffs’ good-

                   8   faith offer of an outside attorneys’-eyes-only review of the 2,447 documents at issue should be

                   9   rejected because their reviewers were to conclude that “documents were responsive if they

               10      related to the ‘decennial census,’” so there should be no issue with the responsiveness calls.

               11      Joint Status Report at 7. In circumstances where Defendants previously dropped 60,000+

               12      documents on Plaintiffs without review—which included a large swath of nonresponsive and

               13      other wise junk or blank documents—Plaintiffs do not believe this argument to have any merit.

               14             More significantly, after the filing, Defendants sent a letter to Plaintiffs objecting to

               15      Plaintiffs’ Department of Commerce 30(b)(6) deposition notice (scheduled to occur in two days,

               16      on December 31, 2020), whereby Defendants unilaterally state what they will allow their

               17      Commerce witnesses to testify to, revise topics to their liking, and simply decline to offer a

               18      witness on topics they do not like. See Attachment A. Plaintiffs will deal with that letter with

               19      Defendants separately, and will inform the Court in the discovery status filing tomorrow whether

               20      any issues need addressing. But for purposes of the instant motion, the letter shows that

               21      Defendants are unilaterally deciding that issues related to the Presidential Memorandum—i.e.,

               22      the Department of Commerce’s effectuating and implementing the Presidential Memorandum

               23      and understanding of the potential or actual effects on the accuracy and/or quality of the 2020

               24      Census of effectuating and implementing the Presidential Memorandum—are in Defendants’

               25      views “irrelevant to the Plaintiffs’ claims in this case.” See Attachment A at 4.

               26             This is exactly why Plaintiffs should conduct an outside attorneys’-eyes-only review of

               27      the 2,447 documents Defendants identified earlier as hot enough to be carved out for special

               28      review, but now claim as “nonresponsive.” Defendants’ direction that documents be marked

                                                                                                 CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                      2                          PLAINTIFFS’ ADDENDUM TO
 SAN FRANCISCO
                                                                                                      JOINT STATUS REPORT
                        Case 5:20-cv-05799-LHK Document 415 Filed 12/29/20 Page 4 of 8


                   1   responsive if they are “related to the decennial census” apparently does not cover topics like the

                   2   Presidential Memorandum—which, contrary to Defendants’ arguments, are unquestionably

                   3   relevant to the claims in this case (as Plaintiffs believe a cursory reading of the operative

                   4   complaint, or the filings in this case, or the Court’s orders, would make clear). That Defendants

                   5   are not bringing specific claims in this case directly challenging the Presidential Memorandum as

                   6   unconstitutional says nothing about whether the Memorandum is relevant to the case. It is. But

                   7   Plaintiffs are quite concerned that Defendants have failed to produce or log numerous documents

                   8   that relate to the Presidential Memorandum—and are thus responsive to Plaintiffs’ Requests for

                   9   Production.

               10      Dated: December 29, 2020                            LATHAM & WATKINS LLP

               11                                                          By: /s/ Sadik Huseny
                                                                              Sadik Huseny
               12
                                                                           Sadik Huseny (Bar No. 224659)
               13                                                          sadik.huseny@lw.com
                                                                           Steven M. Bauer (Bar No. 135067)
               14                                                          steven.bauer@lw.com
                                                                           Amit Makker (Bar No. 280747)
               15                                                          amit.makker@lw.com
                                                                           Shannon D. Lankenau (Bar. No. 294263)
               16                                                          shannon.lankenau@lw.com
                                                                           LATHAM & WATKINS LLP
               17                                                          505 Montgomery Street, Suite 2000
                                                                           San Francisco, CA 94111
               18                                                          Telephone: 415.391.0600
                                                                           Facsimile: 415.395.8095
               19
                                                                           Melissa Arbus Sherry (pro hac vice)
               20                                                          melissa.sherry@lw.com
                                                                           Richard P. Bress (pro hac vice)
               21                                                          rick.bress@lw.com
                                                                           Anne W. Robinson (pro hac vice)
               22                                                          anne.robinson@lw.com
                                                                           Tyce R. Walters (pro hac vice)
               23                                                          tyce.walters@lw.com
                                                                           Gemma Donofrio (pro hac vice)
               24                                                          gemma.donofrio@lw.com
                                                                           Christine C. Smith (pro hac vice)
               25                                                          christine.smith@lw.com
                                                                           LATHAM & WATKINS LLP
               26                                                          555 Eleventh Street NW, Suite 1000
                                                                           Washington, D.C. 20004
               27                                                          Telephone: 202.637.2200
                                                                           Facsimile: 202.637.2201
               28

                                                                                                  CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                       3                          PLAINTIFFS’ ADDENDUM TO
 SAN FRANCISCO
                                                                                                       JOINT STATUS REPORT
                        Case 5:20-cv-05799-LHK Document 415 Filed 12/29/20 Page 5 of 8


                   1                                          Attorneys for Plaintiffs National Urban League;
                                                              League of Women Voters; Black Alliance for
                   2                                          Just Immigration; Harris County, Texas; King
                                                              County, Washington; City of San Jose,
                   3                                          California; Rodney Ellis; Adrian Garcia; and
                                                              the NAACP
                   4
                       Dated: December 29, 2020               By: /s/ Jon M. Greenbaum
                   5                                          Kristen Clarke (pro hac vice)
                                                              kclarke@lawyerscommittee.org
                   6                                          Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
                   7                                          Ezra D. Rosenberg (pro hac vice)
                   8                                          erosenberg@lawyerscommittee.org
                                                              Ajay Saini (pro hac vice)
                   9                                          asaini@lawyerscommitee.org
                                                              Maryum Jordan (Bar No. 325447)
               10                                             mjordan@lawyerscommittee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
               11                                             pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
               12                                             RIGHTS UNDER LAW
                                                              1500 K Street NW, Suite 900
               13                                             Washington, DC 20005
                                                              Telephone: 202.662.8600
               14
                                                              Facsimile: 202.783.0857
               15
                                                              Attorneys for Plaintiffs National Urban League;
               16                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               17                                             Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
               18                                             NAACP; and Navajo Nation
               19                                             Wendy R. Weiser (pro hac vice)
                                                              weiserw@brennan.law.nyu.edu
               20                                             Thomas P. Wolf (pro hac vice)
               21                                             wolft@brennan.law.nyu.edu
                                                              Kelly M. Percival (pro hac vice)
               22                                             percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
               23                                             120 Broadway, Suite 1750
                                                              New York, NY 10271
               24                                             Telephone: 646.292.8310
                                                              Facsimile: 212.463.7308
               25
                                                              Attorneys for Plaintiffs National Urban League;
               26                                             City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
               27
                                                              Washington; Black Alliance for Just
               28                                             Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
                                                                                   CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          4                        PLAINTIFFS’ ADDENDUM TO
 SAN FRANCISCO
                                                                                        JOINT STATUS REPORT
                        Case 5:20-cv-05799-LHK Document 415 Filed 12/29/20 Page 6 of 8


                   1                                          Mark Rosenbaum (Bar No. 59940)
                                                              mrosenbaum@publiccounsel.org
                   2                                          PUBLIC COUNSEL
                                                              610 South Ardmore Avenue
                   3                                          Los Angeles, California 90005
                                                              Telephone: 213.385.2977
                   4

                   5                                          Attorneys for Plaintiff City of San Jose

                   6                                          Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
                   7                                          Jason Searle (pro hac vice)
                                                              jasearle@nndoj.org
                   8                                          NAVAJO NATION DEPARTMENT OF
                                                              JUSTICE
                   9                                          P.O. Box 2010
                                                              Window Rock, AZ 86515
               10                                             Telephone: (928) 871-6345
               11
                                                              Attorneys for Navajo Nation
               12
                       Dated: December 29, 2020               By: /s/ Danielle Goldstein
               13                                             Michael N. Feuer (Bar No. 111529)
                                                              mike.feuer@lacity.org
               14                                             Kathleen Kenealy (Bar No. 212289)
                                                              kathleen.kenealy@lacity.org
               15                                             Danielle Goldstein (Bar No. 257486)
                                                              danielle.goldstein@lacity.org
               16                                             Michael Dundas (Bar No. 226930)
                                                              mike.dundas@lacity.org
               17
                                                              CITY ATTORNEY FOR THE CITY OF
               18                                             LOS ANGELES
                                                              200 N. Main Street, 8th Floor
               19                                             Los Angeles, CA 90012
                                                              Telephone: 213.473.3231
               20                                             Facsimile: 213.978.8312

               21                                             Attorneys for Plaintiff City of Los Angeles
               22      Dated: December 29, 2020               By: /s/ Michael Mutalipassi
                                                              Christopher A. Callihan (Bar No. 203010)
               23                                             legalwebmail@ci.salinas.ca.us
               24                                             Michael Mutalipassi (Bar No. 274858)
                                                              michaelmu@ci.salinas.ca.us
               25                                             CITY OF SALINAS
                                                              200 Lincoln Avenue
               26                                             Salinas, CA 93901
                                                              Telephone: 831.758.7256
               27                                             Facsimile: 831.758.7257
               28                                             Attorneys for Plaintiff City of Salinas

                                                                                     CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          5                          PLAINTIFFS’ ADDENDUM TO
 SAN FRANCISCO
                                                                                          JOINT STATUS REPORT
                        Case 5:20-cv-05799-LHK Document 415 Filed 12/29/20 Page 7 of 8


                   1
                       Dated: December 29, 2020               By: /s/ Rafey S. Balabanian
                   2                                          Rafey S. Balabanian (Bar No. 315962)
                                                              rbalabanian@edelson.com
                   3                                          Lily E. Hough (Bar No. 315277)
                                                              lhough@edelson.com
                   4
                                                              EDELSON P.C.
                   5                                          123 Townsend Street, Suite 100
                                                              San Francisco, CA 94107
                   6                                          Telephone: 415.212.9300
                                                              Facsimile: 415.373.9435
                   7
                                                              Rebecca Hirsch (pro hac vice)
                   8                                          rebecca.hirsch2@cityofchicago.org
                                                              CORPORATION COUNSEL FOR THE
                   9                                          CITY OF CHICAGO
                                                              Mark A. Flessner
               10                                             Stephen J. Kane
               11                                             121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
               12                                             Telephone: (312) 744-8143
                                                              Facsimile: (312) 744-5185
               13
                                                              Attorneys for Plaintiff City of Chicago
               14
                       Dated: December 29, 2020               By: /s/ Donald R. Pongrace
               15                                             Donald R. Pongrace (pro hac vice)
                                                              dpongrace@akingump.com
               16                                             Merrill C. Godfrey (Bar No. 200437)
                                                              mgodfrey@akingump.com
               17                                             AKIN GUMP STRAUSS HAUER & FELD
               18                                             LLP
                                                              2001 K St., N.W.
               19                                             Washington, D.C. 20006
                                                              Telephone: (202) 887-4000
               20                                             Facsimile: 202-887-4288

               21                                             Attorneys for Plaintiff Gila River Indian
                                                              Community
               22
                       Dated: December 29, 2020               By: /s/ David I. Holtzman
               23                                             David I. Holtzman (Bar No. 299287)
                                                              David.Holtzman@hklaw.com
               24                                             HOLLAND & KNIGHT LLP
               25                                             Daniel P. Kappes
                                                              Jacqueline N. Harvey
               26                                             50 California Street, 28th Floor
                                                              San Francisco, CA 94111
               27                                             Telephone: (415) 743-6970

               28                                             Attorneys for Plaintiff County of Los Angeles

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                          6                         PLAINTIFFS’ ADDENDUM TO
 SAN FRANCISCO
                                                                                         JOINT STATUS REPORT
                        Case 5:20-cv-05799-LHK Document 415 Filed 12/29/20 Page 8 of 8


                   1                                           ATTESTATION
                   2           I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
                   3   document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
                   4   in this filing.
                   5   Dated: December 29, 2020                          LATHAM & WATKINS LLP
                   6
                                                                         By: /s/ Sadik Huseny
                   7
                                                                             Sadik Huseny
                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                               CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
                                                                     7                         PLAINTIFFS’ ADDENDUM TO
 SAN FRANCISCO
                                                                                                    JOINT STATUS REPORT
